13-3678
    Lu v. Holder
                                                                                  BIA
                                                                             Cheng, IJ
                                                                          A200 182 590
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 1st day of October, two thousand fourteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             RICHARD C. WESLEY
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    JICHENG LU,
             Petitioner,

                   v.                                      13-3678
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Zhong Yue Zhang, Flushing, NY.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Linda S. Wernery, Assistant
                                  Director; Janice K. Redfern, Senior
                                  Litigation Counsel, Office of
                       Immigration Litigation, United
                       States Department of Justice,
                       Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Jicheng Lu, a native and citizen of the People’s

Republic of China, seeks review of a September 10, 2013

decision of the BIA affirming the March 20, 2012 decision of

an Immigration Judge (“IJ”) which denied his application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).    In re Jicheng Lu, No.

A200 182 590 (B.I.A. Sept. 10, 2013), aff’g No. A200 182 590

(Immig. Ct. N.Y.C. Mar. 20, 2012).    We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we have

considered the IJ’s decision as modified by the BIA’s

decision, and assume Lu’s credibility.    See Xue Hong Yang v.

U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

The applicable standards of review are well established.

See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562
F.3d 510, 513 (2d Cir. 2009).

                                2
    To establish eligibility, an asylum applicant must show

that he has suffered past persecution, or has a well-founded

fear of future persecution.   8 U.S.C. § 1101(a)(42).

Because Lu did not allege past persecution, he had the

burden of establishing a subjective fear of future

persecution that was objectively reasonable, i.e., one that

has solid support in the record and is not speculative.

Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir.

2005) (holding that, absent “solid support in the record,”

fear of future harm is “speculative at best”).   To meet this

burden, “an alien must make some showing that authorities in

his country of nationality are either aware of his

activities or likely to become aware of his activities.”

Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

    The agency reasonably found that Lu failed to establish

an objectively reasonable fear of future persecution.     The

agency did not err in finding that Lu failed to show that

authorities in China are, or would likely become, aware of

his CDP activities in the United States.   See id. at 143.

His testimony alone did not establish the Chinese

government’s awareness of his CDP activities because it

lacked specificity.   See 8 U.S.C. § 1158(b)(1)(B)(ii); Jian


                              3
Xing Huang, 421 F.3d at 129.    Lu’s protest demonstration

photographs on the CDP website did not provide names or

other identifying information, and he failed to provide

documentation or explanation that his articles published on

the CDP website had attracted the attention of the Chinese

government, or that the articles had otherwise been

published in China.   See Y.C. v. Holder, 741 F.3d 324, 333-

34 (2d Cir. 2013).

    Nor did the agency err in declining to credit a letter

from Lu’s wife stating that the police had visited their

home in China to investigate Lu’s CDP activities.       See Xiao

Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.

2006) (holding that the weight to be afforded to evidence

“lie[s] largely within the discretion of the IJ” (alteration

in original) (internal quotation marks omitted)).      Lu’s

wife’s letter was unsworn and from an interested witness not

subject to cross examination.       In re H–L–H & Z–Y–Z–, 25 I. &

N. Dec. 209, 215 (B.I.A. 2010) (giving diminished weight to

letters from friends and relatives where they were written

by interested witnesses not subject to cross examination),

rev’d on other grounds by Hui Lin Huang v. Holder, 677 F.3d
130 (2d Cir. 2012); see also Y.C., 741 F.3d at 334


                                4
(deferring to the agency when it declined to give weight to

a letter from the applicant’s family member who was an

“interested witness”).

    In addition to a lack of personalized evidence, the

country conditions evidence did not support Lu’s claimed

fear.     Lu’s evidence was that leaders of the CDP prominent

outside of China and political dissidents within China have

been imprisoned and persecuted.     Lu did not demonstrate that

low-level activists within the United States, similar to

himself, have been persecuted by the Chinese government upon

their return to China.     Without evidence that similarly

situated people have been persecuted upon their return to

China, it would be pure speculation to assume that Lu will

be persecuted for his activities.     Cf. Y.C., 741 F.3d at

333-34.     Given the lack of personalized or country

conditions evidence, the agency did not err in finding that

Lu failed to establish a well-founded fear of persecution.

See Jian Xing Huang, 421 F.3d at 129.

    Because Lu did not meet his burden for asylum, he

cannot meet the higher burden for withholding of removal and

CAT relief.     Lecaj v. Holder, 616 F.3d 111, 119-20 (2d Cir.

2010).


                                5
    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, Lu’s pending

motion for a stay of removal in this petition is DISMISSED

as moot.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               6